Citation Nr: 1733070	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-31 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bunions on the right foot.

2.  Entitlement to a disability rating in excess of 10 percent for bunions on the left foot.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 10 percent for duodenal ulcer with gastroesophageal reflux disease (GERD) prior to March 21, 2002.  

5.  Entitlement to a disability rating in excess of 20 percent for duodenal ulcer with GERD beginning on March 21, 2002.

6.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that although additional evidence has been received subsequent to the most recent supplemental statement of the case, dated in November 2016, this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2016).

In the March 2011 rating decision, a 20 percent disability rating was continued for duodenal ulcer with GERD, the issues are characterized to reflect the Board's finding that staged ratings are appropriate, which is discussed in greater detail in the analysis, below.  

The psychiatric issues on appeal were formerly characterized as entitlement to service connection for PTSD and entitlement to service connection for depressive disorder, not otherwise specified, with anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all diagnosed acquired psychiatric disorders, and the issue has been recharacterized as stated on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a disability rating in excess of 20 percent for a lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal for the claim of entitlement to a disability rating in excess of 10 percent for bunions on the right foot.

2.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal for the claim of entitlement to a disability rating in excess of 10 percent for bunions on the left foot.

3.  From August 1, 2001 to March 20, 2002, the Veteran's duodenal ulcer, with gastroesophageal reflux disease was characterized by continuous moderate manifestations.

4.  From March 21, 2002 to August 29, 2016, the Veteran's duodenal ulcer, with gastroesophageal reflux disease was also characterized by continuous moderate manifestations.

5.  Affording the Veteran the benefit of the doubt, from August 30, 2016, the Veteran's duodenal ulcer with gastroesophageal reflux disease was characterized by symptoms of dysphagia and pyrosis, with accompanying substernal pain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the claim of entitlement to a disability rating in excess of 10 percent for bunions on the right foot by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal for the claim of entitlement to a disability rating in excess of 10 percent for bunions on the left foot by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  From July 1, 2001 to March 20, 2002, the criteria for a disability rating of 20 percent for duodenal ulcer with gastroesophageal reflux disease, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, DC 7305, 7346 (2016).

4.  From March 21, 2002 to August 29, 2016, the criteria for a disability rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, DC 7305, 7346 (2016).

4.  From August 29, 2016, the criteria for a disability rating of 30 percent, but no higher, for duodenal ulcer with gastroesophageal reflux disease, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During his April 2017 videoconference hearing, the Veteran expressed his intent to withdraw the issues of entitlement to a disability rating in excess of 10 percent for bunions on the right and left foot, respectively.  

There remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim for duodenal ulcer with gastroesophageal reflux disease arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains service treatment records, VA medical evidence, private medical evidence, lay statements, and the Veteran's testimony and contentions. Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected duodenal ulcer with gastroesophageal reflux disease in November 2001, April 2003, August 2004 February 2011, and August 2016.  These examinations include the Veteran's reports and medical findings of the Veteran's symptoms and the level of impairment those symptoms cause.  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

III. Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The representative and the VLJ asked questions to draw out the current state of the Veteran's service-connected duodenal ulcer with GERD.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an initial increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2016).

IV.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2  (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran contends that the symptoms of his service-connected duodenal ulcer with gastroesophageal reflux disease warrant higher disability ratings.  At the time of his appeal, the Veteran was afforded a 10 percent disability rating from August 1, 2001 to March 20, 2002, and a 20 percent disability rating thereafter.  

Of note, the Veteran was initially granted service connection for his duodenal ulcer in a January 2002 rating decision effective August 1, 2001.  Thereafter, the Veteran requested that his claim be reopened and that the RO consider his acid reflux in a March 21, 2002 statement.  Following the Veteran's request, in June 2002, the RO granted a 20 percent disability rating for "duodenal ulcer with acid reflux" effective March 21, 2002, the date in which the Veteran submitted his statement which the RO identified as a claim to reopen his previous service connection claim.  As the Veteran's March 2002 statement was made well within the time period in which he could submit his notice of disagreement with the January 2002 rating decision, the Board finds that this should have been considered as such.  Thus, below, a 20 percent disability rating will be granted effective August 1, 2001 and the Board will consider the proper disability rating from that date, as a statement of the case should have been issued following receipt of the March 2002 notice of disagreement.  

At the time of the Veteran's initial award of service connection for duodenal ulcer, the Veteran was assigned a disability rating under Diagnostic Code 7346-7305.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27  (2016).

Under diagnostic code 7305 for ulcer, duodenal, a 10 percent evaluation is warranted for a mild duodenal ulcer, with recurring symptoms once or twice per year.  A 20 percent evaluation is warranted for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is warranted for moderately severe ulcer, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is warranted for severe ulcers with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2016). 

Under Diagnostic Code 7346 for hernia hiatal, a 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

In a November 2001 VA examination, the Veteran explained that he was diagnosed with upper gastrointestinal bleeding secondary to a duodenal ulcer.  He stated that he took medication with the burning and pain but did not completely relieve those symptoms.  He stated he could not eat many foods he liked which increased burning in the epigastric area of his stomach.  The Veteran stated that he was told he was suffering from mild anemia due to his stomach ulcer but did not require any medication for it at this time.  He noticed no bleeding with bowel movements.  The Veteran reported no hospitalizations or surgeries.  The Veteran had moderate tenderness with light palpitation over the epigastric area of his abdomen.  

VA treatment records dated in March 2002 noted that the Veteran had reflux and hiatal hernia without stricture or ulcer.  It was noted that the Veteran was taking medication which controlled his symptoms as long as he did not miss a dose.  

At an April 2003 examination, the Veteran described no history of vomiting or hematemesis.  The Veteran reported melena twice in the past year which was felt to be due to medication which was changed.  The Veteran stated that medication relieved the pain and reflux and that he had no side effects.  The Veteran denied history of diarrhea or constipation and described one episode of colic and some abdominal distention for a month in 2002.  The Veteran denied nausea or vomiting or frequent hiccups.  There was weight gain of 10 pounds.  

In an August 2004 VA examination, the Veteran stated that he vomited two times a year and he was told to double the dose of his Zantac and to avoid certain foods, especially fried foods.  The Veteran reported no associated diarrhea or constipation, the Veteran described colicky abdominal discomfort four times in the past year.  The Veteran also reported some distension four times a year, with mild nausea but no vomiting.  Pain lasted for two or three minutes.  

A December 2009 VA medical center treatment record from the Veteran's private physician for gastrointestinal diseases, Dr. P.P., noted the Veteran's report of several episodes of reflux and chest pain.  

In a February 2011 VA examination, the Veteran reported that he had an increase in heartburn symptoms.  He stated that in 2010 his medication dosage was increased in 2010 and was controlling his GERD.

The Veteran denied any bleeding or stomach pain.  The Veteran stated he had daily episodes of minor heartburn after eating certain foods, symptoms subsided after a few minutes.  The Veteran denied any symptoms or problems related to hiatal hernia.  There was no dysphagia.  The Veteran reported daily heartburn, regurgitation was more than weekly.  The Veteran reported no hematemesis or melena.  There was esophageal dilation.  On examination there were no signs of anemia, no signs of significant weight loss or malnutrition.  BRAVO monitoring indicated significant reflux disease.  The Veteran reported that he was employed full time as a medical record technician and lost less than a week of work in the last year but lost work due to acid reflux attack and back pain.  Increased absenteeism was noted as the impact on the Veteran's occupational activities.  

In a statement from the Veteran's wife, P.T., P.T. explained that the Veteran experienced GERD symptoms every day and that she had noticed him hitting his chest trying to belch.  She noted that he had to take two different medications twice daily.  

A private treatment record from Dr. P.P. dated in January 2013 noted that the Veteran's symptoms had improved with medication and that he had no heartburn or dysphagia with its use, but without medication symptoms returned.  The Veteran noted no nausea or vomiting.  A July 2013 treatment note similarly reported that the Veteran was doing well so long as he used his medication.  

In an August 2016 VA examination, the Veteran reported increased reflux symptoms to include increased belching, burning in the chest, vomiting and soreness in the lower chest.  Symptoms were reported as occurring four to five times a week. 

The Veteran was found to have pyrosis, reflux, substernal pain, mild vomiting, once a year.  There was no stricture or spasm.  

The Veteran reported that when he had episodes of vomiting he had to step away from his job and that he had to stay in the bathroom for long periods of time until his constipation symptoms improved.  The Veteran reported monthly periodic abdominal pain, and no incapacitating episodes.  The Veteran reported one to two weeks of work time lost.

In an October 2016 VA medical center treatment note, the Veteran stated that he experienced stomach cramps which occurred two to three times a week.  

At his April 2017 Board hearing, the Veteran described constant acid reflux and trouble eating solid food.  The Veteran stated that there were times in which he felt like he was choking and that he had to take medication to ease the choking and burning sensation.  The Veteran discussed stomach pain and constipation.  The Veteran described a bad day was when he did not eat.  He described stomach problems five to six times a week.  The Veteran described that he was told he had mild anemia.  He reported that he did not experience bleeding with bowel movements.  

As noted above, the Board finds that the Veteran's increased rating claim should be considered from the initial date of service connection, August 1, 2001.  Between that date and March 21, 2002, a 20 percent disability is most appropriate.  The record demonstrates burning and pain as well as reflux, a limitation on the eating of foods and the need for continuous medication.  The Veteran's symptoms are found to be most closely aligned with the criteria for a 20 percent disability rating under Diagnostic Code 7305 which describe recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  

In so finding the Board notes that the Veteran had heartburn, tenderness to the abdomen, and reflux during this period.  While the Veteran is shown to state he has mild anemia, this is not shown by the medical evidence of record.  Symptoms during this period are shown to be continuous but also largely controlled by medication.  

For the period between March 21, 2002 and August 29, 2016, the Veteran's duodenal ulcer with GERD symptoms most closely approximate the symptoms described in the 20 percent disability rating under Diagnostic Code 7305.  

The Board notes moderate symptoms to include very occasional vomiting, constipation, reflux, pain, and burning symptoms.  There are recurring episodes of severe symptoms; however, incapacitating episodes averaging 10 days or more in duration at least four or more times a year are not shown by the evidence of record.  Supporting this finding, are findings that even when the Veteran's symptoms had increased, while the Veteran is shown to have symptoms several times a week, at most he reports missing two weeks of work a year due to his symptoms.  Anemia or weight loss are not shown, nor are symptoms to include substernal, arm or shoulder pain with symptoms producing a considerable impairment of health shown for this period as is demonstrated in part by a demonstration in 2013 of improvement in the severity of the Veteran's symptoms.  

In contrast, at the Veteran's most recent August 2016 VA examination, he is shown to report substernal pain; as such, the Veteran is shown to exhibit the symptoms described in the higher, 30 percent disability rating of Diagnostic Code 7346, and a 30 percent disability rating is granted from that date.  The Board notes, however, that a higher rating is not warranted under any diagnostic code.  As relevant here, the Veteran is not shown to have symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  While the Veteran is shown to report some problems at work due to his duodenal ulcer with GERD symptoms, he is shown to maintain his job, and severe impairment of health is not indicated.  Nor are the Veteran's symptoms resulting in recurrent incapacitating episodes averaging 10 days in duration at least four or more times a year or impairment of health is not manifested by anemia.  

Finally, entitlement to a total disability rating based on individual unemployability (TDIU) may be an element of an appeal for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show, and the Veteran does not contend, that he is unemployable solely due to his duodenal ulcer with GERD.  As such, based on the evidence of record, the Board finds that further consideration of TDIU is not warranted.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

The claim of entitlement to a disability rating in excess of 10 percent for bunions on the right foot is dismissed.

The claim of entitlement to a disability rating in excess of 10 percent for bunions on the left foot is dismissed.

From August 1, 2001 to March 20, 2002, a 20 percent disability rating, but no higher, for a duodenal ulcer with GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From March 21, 2002 to August 29, 2016, entitlement to a disability rating in excess of 20 percent for a duodenal ulcer with GERD is denied.      

From August 30, 2016, entitlement to a disability rating of 30 percent, but no higher, for a duodenal ulcer with GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Initially, the Veteran contends that he has PTSD as a result of in-service stressors.  Specifically, in a December 2009 stressor statement, the Veteran stated that, while deployed in Hanau, Germany, First Sergeant J.G. hung himself from the ceiling and a hotel room and that he was called to the scene.  The Veteran has stated that this incident occurred in June 1998 and that he belonged to the 1st Battalion, 501st Aviation Regiment.  The Veteran has also stated that he conducted reconnaissance in Iraq and Bosnia and witnessed dead bodies and a bomb explosion.  

The Veteran's stressors have not been confirmed; however, the Veteran's personnel records have not been obtained, and unit records may verify the death of Sergeant J.G.  Such records should be obtained and associated with the claims file.  A new examination should be scheduled following the completion of the above development so that a better informed medical opinion can be provided.  

The Board observes that the Veteran was last provided a VA examination in August 2016 for his lumbar spine disability.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's lumbar spine claim.  On remand, an additional examination must be provided.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate service department office, and obtain the Veteran's service personnel records and associate them with the claims file.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.

2.  Contact the Joint Services Records Research Center (JSRRC) in an attempt to obtain unit records for the1st Battalion, 501st Aviation Regiment, and any related documents applicable to the death of First Sergeant J.G in Hanau, Germany in June 1998.  

This request is distinguished from a request for "the Veteran's personnel file," because it is not anticipated that the death would be documented in the Veteran's individual personnel file.

To the extent the JSRRC is unable to confirm any claimed stressor, the RO should subsequently undertake any further steps necessary to attempt to verify the stressor.

3.  Provide the Veteran and his representative with appropriate notice regarding additional requirements for service connection for PTSD with regard to stressor information and allow them to submit the Veteran's service personnel records that may be in their possession. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from which they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2016).  All records and responses received must be associated with the claims file.

4.  After the above development is completed, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report. 

The examiner is requested to provide an opinion regarding the following:

a. If PTSD is diagnosed, is it at least as likely as not (e.g., a 50 percent or greater probability) a result of an incident in service.  If PTSD is not found, please reconcile this finding with the other evidence of record.

b. For any other psychiatric disorder that is diagnosed, is it at least as likely as not that such disorder is etiologically related to the Veteran's active duty service?

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA spine examination to determine the current severity of his lumbar spine disability.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

Upon examination, the examiner is requested to note all current symptoms of the lumbar spine, with range of motion testing and commentary on any painful motion, functional loss during pain, additional disability during flare-ups, and additional loss of motion with repetition. An assessment should be made of the frequency and duration of any doctor-prescribed bedrest (e.g., incapacitating episodes).  If present, the extent of any ankylosis should be described.  Finally, if there are any associated objective neurological abnormalities (i.e., radiculopathy, bowel/bladder dysfunction), these should be identified, and their symptoms and severity fully described.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's lumbar spine disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

6.  Thereafter, readjudicate the claims, with consideration of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


